Exhibit 10.67


HIBERNIA

[DATE]

Grant No.                                

[NAME]
[ADDRESS]

RE: Notice and Acceptance of Grant of Restricted Stock

Dear [NAME]:

        Under the terms of the Hibernia Corporation (the “Company”) 2003
Long-Term Incentive Compensation Plan, as amended (the “Plan”), you are hereby
granted shares of the Company’s no par value Class A voting common stock (the
“Common Stock”) subject to the terms and conditions contained in this letter and
in the Plan. By execution below, you acknowledge and agree to be bound by the
terms and conditions described herein and the provisions of the Plan. Unless
otherwise defined below, capitalized terms used herein shall have the meanings
ascribed to them in the Plan.

    1.        Grant. Effective as of [DATE] (the “Effective Date”), the Company
hereby grants to you [NO. OF SHARES] shares of Common Stock (the “Restricted
Stock”).

    2.        Limitations. A purpose of the Company in granting Restricted Stock
is to encourage you to become a long-term shareholder of the Company. Consistent
with this purpose, you agree that you will not sell, assign, transfer, pledge,
hypothecate or otherwise dispose of the Restricted Stock granted hereunder
(other than by will or by the laws of descent and distribution), for the
one-year period following the Effective Date (the “Holding Period”). You agree
that shares of Common Stock subject to the Holding Period may be held by the
Company, in escrow, pending lapse of the Holding Period.

    3.        Termination of Employment by Death, Disability or Retirement. If
your employment with the Company and its Affiliates is terminated prior to the
lapse of the Holding Period on account of your death, Disability or Retirement,
the Holding Period limitation on the shares of Restricted Stock granted
hereunder shall lapse.

    4.        Change of Control. Upon the occurrence of a Change of Control (as
defined in the Plan) the Holding Period limitation on the shares of Restricted
Stock granted hereunder shall lapse.

    5.        Taxes. The Fair Market Value of the shares of Restricted Stock
granted hereunder on the Effective Date will be treated as compensation,
reported by the Company on IRS Form W-2, and subject to federal, state and local
income and employment taxes. You must satisfy your portion of the tax
withholding on or prior to the Effective Date. You may satisfy your portion of
the tax withholding obligation, in whole or in part, by:

a.  

Making an advance irrevocable election directing the Company to withhold such
taxes from the payment of shares of Common Stock;


b.  

Tendering shares of Common Stock acquired on the open market or held by you for
a period of not less than six months; or


c.  

Delivering to the Company cash or cash equivalents sufficient to satisfy the tax
withholding.


In the case of subparts 5(a) or (b) above, the Common Stock tendered or withheld
shall have a Fair Market Value of not more than an amount equal to the minimum
statutory withholding (based on supplemental rates) for federal and state income
taxes, plus employment taxes. Fair Market Value shall be determined in
accordance with the Plan.

    6.        Additional Requirements. You acknowledge that Common Stock
acquired hereunder may bear such legends as the Committee or the Company deems
appropriate to comply with applicable federal or state securities laws or under
the terms of the Plan. In connection therewith and prior to the issuance of such
shares, you may be required to deliver to the Company such other documents as
may be reasonably required to ensure compliance with applicable federal or state
securities laws.

    7.        Employment Rights. Neither this agreement nor the grant of
Restricted Stock shall be deemed to confer upon you any right to continue
employment with the Company or any Affiliate or interfere, in any manner, with
the right of the Company or an Affiliate to terminate your employment, whether
with or without Cause, in its sole discretion.

    8.        Amendment. The terms and conditions set forth herein may be
amended by the written consent of the parties hereto.

    9.        Return of Economic Value. Under certain circumstances, if you
voluntarily terminate or if you are terminated for Cause, you may be required to
return to the Company all or a portion of the Economic Value of the Restricted
Stock as described in Section 11.6 of the Plan. (The terms “Cause” and “Economic
Value” are used as defined in the Plan.) If a Change of Control occurs prior to
your termination, this Section 9 shall not apply, and you shall not be required
to return to the Company the Economic Value of the Restricted Stock.

    10.       Additional Restrictions. You acknowledge that the Restricted Stock
granted hereunder is subject to additional restrictions set forth in the Plan
and that the Committee possesses the authority to administer the grant
hereunder, in its discretion.

HIBERNIA CORPORATION


By:                                             
        [NAME]
 Its: [TITLE]


ACKNOWLEDGMENT AND AGREEMENT

        I acknowledge that the Restricted Stock granted hereunder shall be
subject to such additional terms and conditions as may be imposed under the
terms of the Plan, in addition to the terms and conditions of this agreement. By
execution of this agreement, I acknowledge that I have previously received a
copy of the Plan and a prospectus and that no member of the Committee or the
Board of Directors shall be liable for any action or determination taken in good
faith with respect to the Plan or any grant or award hereunder.

                                            
Signature


Date:                                     
